In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-718V
                                   Filed: November 20, 2014

************************
ELLEN CORRIVEAU,                                   *
                                                   *       Ruling on Entitlement; Concession;
                         Petitioner,               *       Cause-in-fact; Shoulder Injury;
v.                                                 *       Influenza
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
************************

                                    RULING ON ENTITLEMENT 1

Vowell, Special Master:

       On August 8, 2014, Ellen Corriveau filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of the administration
of an influenza vaccination on August 16, 2011, Petitioner developed a shoulder injury
related to vaccine administration from which she continues to suffer “constant, daily
pain.” Petition at pp. 5-6.

        On November 20, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at p. 4. Specifically, respondent submits that “petitioner’s alleged
injury is consistent with a shoulder injury relate to vaccine administration (“SIRVA”).” Id.
at p. 4. Respondent also indicated that based on the medical records filed in the case,
petitioner suffered residual effects of her condition for more than six months. Id.
“Therefore,” Respondent concluded, “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master